Opinion filed August 31,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-12-00126-CR
                                                    __________
 
                        EX
PARTE MATTHEW EUGENE NELSON

 
                                    On
Appeal from the 35th District Court
 
                                                           Brown
County, Texas
 
                                                Trial
Court Cause No. CR20-783-A
 

 
                                            M
E M O R A N D U M    O P I N I O N
            Matthew
Eugene Nelson has filed in this court a motion to withdraw his notice of appeal
and dismiss his appeal.  Pursuant to Tex.
R. App. P. 42.2, the motion is signed by both appellant and his counsel.
The
motion is granted.  Appellant’s notice of appeal is withdrawn, and the appeal
is dismissed.
 
                                                                                                PER
CURIAM                                   
August 31, 2012
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.